DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are under consideration.

Information Disclosure Statement
The IDS filed 10/29/2020 have been considered by the Examiner.  

Priority
The instant Application does not claim priority. For the purposes of examination, the instant filing date of 6/07/2019 will be used.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter without significantly more. 
Step 1: Process, Machine, Manufacture or Composition
Claims 1-20 are drawn to a method.

Step 2A Prong One: Identification of an Abstract Idea
The claims recite:
1. Receiving sequence data indicating monomer sequences of individual polymer strands in a set of polymer strands.
This step of receiving information can be performed by the human mind and is therefore an abstract idea.
2. Receiving identification of a reference sequence.
This step of receiving information can be performed by the human mind and is therefore an abstract idea.
Calculate a cost of synthesis for one of the individual polymer strands using a plurality of refence sequences, as in claims 8 and 20.
This step can be preformed as a mental process and is therefore an abstract idea.
Assign individual polymer strands to a reference sequence that minimizes cost thereby creating a plurality of reference sequence groups associated with a respective reference sequence, as in claims 8 and 20.
This step can be performed as a mental process and is therefore an abstract idea.
Partitioning the set of polymer strands into cost-grouped batches of polymer strands based on the cost of synthesis for the individual polymer strands; create an ordered ranking of the individual polymer strands, as in claims 1, 8 and 15.
This step can be preformed as a mental process and is therefore an abstract idea.
Dependent claims 2-7, 9-14 and 16-20 are also drawn to abstract idea steps because they recite processes that can be performed by the human mind.
Step 2A Prong One: Identification of a Business Method
At least claims 1-7 and 15-20 are also drawn to a business method. The claims are drawn to determining costs of making a product and then (sending instructions for) making the product. Without additional elements that integrate the exception into something significantly more, the claim is drawn to a judicial exception.

Step 2A Prong Two: Consideration of Practical Application
Claims 1, 8 and 15 recite a step of providing synthesis instructions identifying the cost-grouped (claim 1 and 15) and individual polymer strands (claim 8) and reference sequence  to a synthesizer.
The claims do not recite additional elements that integrate the judicial exception into a practical application. The step of providing synthesis instruction is an extra solution activity of transmitting data. This step is a nominal or tangential application of the judicial exception which is batching polymers by cost. The step of providing synthesis instructions is merely drawn to outputting the data. See MPEP 2106.05(g).
This judicial exception is not integrated into a practical application because the claims do not meet any of the following criteria:
 An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than 
a drafting effort designed to monopolize the exception.

Step 2B: Consideration of Additional Elements and Significantly More
The claimed method also recites "additional elements" that are not limitations drawn to an abstract idea. The recited additional elements are drawn to:
1. Receiving sequence data and receiving identification of a reference sequence. This is an alternative embodiment of receiving information as a mental process.
2. Providing synthesis instructions identifying the cost-grouped batches of polymer strands and the reference sequence to a synthesizer, as in claims 1, 8 and 15.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because receiving data is an extra solution activity and providing instructions to a synthesizer is transmission of data which is also an extra solution activity as described in MPEP 2106.05(g). Both receiving data and outputting data are well-known, routine and conventional activities.
Other elements of the method include processing units (i.e. processor), a memory and a computer readable storage medium  which is a recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea recited in the instantly presented claims into a patent eligible application of the abstract idea such that the claims amounts to significantly more than the abstract idea itself.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-5 and 15-17 rejected under 35 U.S.C. 103(a) as being unpatentable over Wilson et al. (Nucleic Acids Research, vol. 41 (2013) pages 1-11; IDS filed 10/29/2020)  in view of Hwang et al. (US 2003/0220828)
Wilson et al. teach the assembly of the sequencing reads into a contig, and the alignment of the contig with the reference sequence (page 2, col. 2,  par. 3) and using a reference sequence to assemble reads (page 3, col. 1-2, connecting par.)(i.e. receiving information indicating monomer sequences of individual polymer strands in a set of polymer strands), as in claim 1 and 15.
Wilson et al. teach alignment of reads to a reference sequence and assembling by reference (page 3, col. 2, par. 1); Wilson et al. also teach each read is aligned with the part’s reference sequence, and the verification status of the read sequence corresponding to a clone is clearly displayed for each physical distribution in a Registry. (page 2, col. 1, par. 1)(i.e. receiving information of a reference sequence); Wilson also teaches a contig or consensus sequence (i.e. another embodiment of a reference sequence), as in claim 1 and 15.
Wilson et al. teach manufacturing user defined DNA sequences by gene synthesis including by Sanger technology (page 1, col. 2, par. 1). By defining DNA sequences for manufacture after assembly to a reference, the prior art suggests that fragments will be assembled to form a polynucleotide such as a genome, which would read on identifying a reference sequence (i.e. providing synthesis instruction identifying polymer strands and the reference sequence to a synthesizer), as in claims 1 and 15. 
Wilson et al. teach synthesizing polynucleotides from assembled nucleotide reads (i.e. monomers comprise nucleosides); Wilson et al. teach a gene synthesis operator (page 1, col. 1, par. 1)(i.e. oligonucleotide synthesizer), as in claim 2. 
Wilson et al. teach using Sanger sequencing technology (i.e. monomers of the individual polymers are statistically random) for assembly of sequences that do not exceed a few kilobases in length (page 1, lines 1-7 from bottom), as in claim 3.
Wilson et al. teach sequences that do not include homopolymers (e.g. Figure 1), as in claim 4.
Wilson et al. teach monomers aligned to a reference and do not show that the monomers repeat more than once (Figure 1)(i.e. a shortest repeating sequence of the reference includes each monomer only once), as in claim 5.
Wilson et al. teach genomic sequences wherein it would be obvious to have two sequences where one is the reverse of the other, e.g. see Figure 1 consensus sequence which includes “AAT” and then downstream, “TAA,” (i.e. a sequence that is reverse of the first reference sequence), as in claim 17.
It is noted that the claims are not specific as to the structure of the reference sequence, how it is used to partition polymer strands into cost-grouped batches and how the reference sequence is used within the method to minimize cost. The step of “using the reference sequence” is interpreted as calculating cost of synthesis “based on the reference sequence.”
Wilson et al. do not teach calculating a cost of synthesis for the individual polymer strands using (i.e. based on) the reference sequence, as in claims 1 and 15.
Wilson et al. do not teach partitioning the set of polymer strands into cost grouped batches of polymer strands based on the cost of synthesis for the individual polymer strands, as in claims 1 and 15.
Wilson et al. do not teach partitioning ordered ranking of sequences into cost-grouped batches based on a capacity of the synthesizer, as in claim 16.
Wilson et al. do not teach providing instructions to synthesize, that minimize cost of synthesis for the batch, as in claim 17.
Hwang et al. teach a system and method for optimizing polymer production (Abstract) by producing polymers in “batches” where each “batch” is a particular grade (par. 0006). The batches are associated with a transition cost (par. 0009). Hwang et al. teach the cost (Small, Medium, Large) associated with each grade (Figure 3A, par. 0012)(i.e. calculating a cost of synthesis for the individual polymer strands), as in claim 1 and 15.
It is noted that claim 1 broadly recites  “using the reference sequence” to calculate cost of synthesis. This step of “using the reference sequence” is interpreted as “based on the reference sequence.” The reference sequence was used in Wilson et al. to determine alignment of reads to a reference. Claim 1 is not specific as to how the reference strand is used in the cost calculation.
Hwang et al. teach creating a scheduling system based on cost of manufacturing different batches based on the grade of the type of polymer being produced (par. 0009)(i.e. partitioning the set of polymer strands into cost-grouped batches of polymer strands based on the cost of synthesis for the individual polymer strands), as in claims 1 and 15.
Hwang et al. teach ordering polymer manufacture based on cost of synthesis  by ordered ranking of the batches (par. 0009); Figure 3A of Hwang et al. teach assigning cost to polymer grade (i.e. partitioning into cost groups), as in claim 16.
Hwang et al. teach cost-grouped batches in order of minimizing costs (par. 0013), as in claim 17.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the process of polynucleotide assembly and synthesis taught by Wilson et al. with the method of partitioning polymers into batches according to manufacturing cost as taught by Hwang et al.  Hwang et al. provide motivation by teaching that manufacturing polymers according to their batch and (transition) cost process allows manufactures to create a schedule to minimize the cost and time (par. 0013).  One of skill in the art could have combined the method of receiving reads and a reference (i.e. polymers) as taught by Wilson et al. with the method of creating a batch cost-based schedule as taught by Hwang et al. because nucleotides are manufactured in “runs” with individual associated costs based on reagents and nucleotide length (Wilson et al., page 1, col. 2). Organizing nucleotide manufacturing runs according to a cost schedule as taught by Hwang et al. would be a combination of prior art elements according to known methods to yield predictable results. 
E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Skibinsky whose telephone number is (571) 272-4373.  The examiner can normally be reached on 12 pm - 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla can be reached on (571) 272-7035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anna Skibinsky/
Primary Examiner, AU 1635